Case: 13-50919      Document: 00512764023         Page: 1    Date Filed: 09/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                          September 10, 2014
                                    No. 13-50919                             Lyle W. Cayce
                                  Summary Calendar                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HUSSEIN ALI YASSINE, also known as Mike Yassine,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-374-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges
PER CURIAM: *
       The attorney appointed to represent Hussein Ali Yassine has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Yassine has filed a response.          We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Yassine’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50919    Document: 00512764023    Page: 2   Date Filed: 09/10/2014


                                No. 13-50919

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2